Action to recover damages for breach of an alleged contract made by defendant with plaintiff for the support and maintenance of a child born out of wedlock. Order denying defendant’s motion to dismiss the complaint on the ground it fails to state a cause of action, affirmed, with $10 costs and disbursements. Order denying defendant’s motion for judgment on the pleadings under section 476 of the Civil Practice Act and rule 112 of the Rules of Civil Practice, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur. [189 Misc. 88.]